         Case 1:18-cv-02296-AJN Document 36 Filed 03/05/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                        March 5, 2019

VIA ECF
Honorable Alison J. Nathan
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007

       Re:     Everytown for Gun Safety Support Fund v. Bureau of Alcohol, Tobacco,
               Firearms, and Explosives, 18 Civ. 2296 (AJN)

Dear Judge Nathan:

         This Office represents defendant Bureau of Alcohol, Tobacco, Firearms, and Explosives
in the above-referenced Freedom of Information Act case commenced by plaintiff Everytown for
Gun Safety Support Fund. The parties’ cross-motions for summary judgment were fully briefed
as of November 30, 2018, and are pending before the Court. In accordance with Section 3.H of
the Court’s Individual Practices, I write respectfully on behalf of the parties to inform the Court
that, as of February 28, 2019, 90 days have elapsed since the parties’ cross-motions were fully
briefed, but the Court has not yet scheduled oral argument nor decided the parties’ motions.

       We thank the Court for its consideration of this letter.

                                                           Respectfully submitted,

                                                           GEOFFREY S. BERMAN
                                                           United States Attorney

                                                  By:          /s/ Tomoko Onozawa
                                                           TOMOKO ONOZAWA
                                                           Assistant United States Attorney
                                                           Tel: (212) 637-2721
                                                           Fax: (212) 637-2686
                                                           Email: tomoko.onozawa@usdoj.gov

cc: All Counsel of Record (via ECF)
